2.Financial Overview 4.Letter from the CEO & President 6.Trust and Brokerage Services 8.Corporate Board of Directors 9.Our Vision 10.The First Citizens Family — Community Leaders, Good Citizens 12.Consolidated Balance Sheet 13.Consolidated Statement of Income 14.Consolidated Statement of Changes in Stockholders’ Equity 15.Consolidated Statement of Cash Flows 16.Notes to Consolidated Financial Statements 41.Report of Independent Registered Public Accounting Firm 42.Selected Financial Data 45.Management’s Discussion and Analysis of Financial Condition and Results of Operations 70.Board of Directors, Officers and Community Office Locations 72.Company and Shareholder Information 1 2 3 As I sit down to write this year’s annual letter, I look back at 2006 as a year of major accomplishments and milestones for our Company, Citizens Financial Services, Inc. It is with great pleasure to report that 2006 was a year of record financial achievement, as consolidated net income reached a record level of $5,800,000, compared to $5,274,000 in 2005, representing an increase of 10.0%. We are extremely proud of this performance, especially since the banking industry continues to be challenged by an ongoing difficult interest rate environment and increased competitive pressures. Our 2006 performance resulted in earnings per share of $2.04, which represents an increase of 11.5% over 2005 earnings per share of $1.83. This level of performance resulted in a return on average assets of 1.05% and return on average equity of 13.21%, which compares to a return on average assets of 1.04% and return on average equity of 12.63% for 2005. Excluding the first year costs associated with our new Wellsville Office, earnings per share would have been $2.09. Our record earnings growth was driven by a combination of expense reduction and proactive tax planning strategies to offset overall declining margins, while continuing to grow the bank through our total customer relationship approach as evidenced by an 8.4% growth in loans and a 3.9% growth in deposits during the year. The Company’s balance sheet continued to expand during 2006 with assets ending the year at a record level of $572,168,000. This represents a $42,927,000 or 8.1% increase over 2005. In addition to our loan growth, we took advantage of some market opportunities within our investment portfolio during the course of the year to improve our overall portfolio mix. Because the difficult interest rate environment and increased competition limited deposit growth, we elected to support the addition of assets with borrowed funds. More specifically, we were able to stay true to our sound pricing strategies and manage the impact to our net interest margin by funding our asset growth with short-term borrowings. Asset quality remains at a very high level and continues to strengthen. During 2006, we experienced net charge-offs of $118,000 representing .03% of average loans. This compares favorably to our peer group. At year end, our classified asset ratio was 17.6% compared to 20.1% in 2005. This also compares favorably to the industry benchmark of 25.0%. Stockholders’ equity increased $1,939,000 to $43,500,000 at December 31, 2006, as earnings outpaced dividends paid and common stock repurchased. Cash dividends of $.86 per share represented an increase of 4.9% over 2005. On January 17, 2006, the Board of Directors approved a plan to repurchase up to 140,000 shares of its common stock. I’m pleased to report that by year-end 54,239 shares of treasury stock have been repurchased in open market or privately negotiated transactions. Our record accomplishments continued as our Investment and Trust Services Division was able to grow assets under management by 9.8% in 2006 to over $82 million. We continue to strengthen our focus on retirement planning and have recently hired a specialist in this area. The knowledge and experience of our Trust employees and financial consultants gives us the in-house expertise to provide individualized financial solutions to our customers. More information about our Investment and Trust Services Division can be found on pages 6 and 7 of this annual report. Our attention and energies in 2006 were largely devoted to our Wellsville, New York, branch. In October, we completed construction of our 3,600 square foot permanent facility, less than 12 months after opening the doors to our temporary facility in December 2005. The residents and businesses of the community have welcomed us and have responded positively to our customer relationship approach. Every customer is treated with respect, and we take great pleasure in making their lives more rewarding by meeting their financial needs. This customer relationship approach has resulted in 400 new customers joining the First Citizens family. In addition, our new office has made banking more convenient for the over 800 customers who were already doing business with us. 4 Everyday I realize how truly blessed I am to be part of this organization and to be working side-by-side with the main reason for our success - our employees. They consistently make quality service a priority and demonstrate, on a daily basis, why First Citizens National Bank is the preferred choice for our customers. In 2006, the number of scams and cases of information theft in the United States and abroad increased to an all time high. First Citizens National Bank handled over 200 fraud cases in 2006 as compared to12 cases just five years ago. Our employees have risen to the challenge of protecting our customers, which is no easy task as the number and variety of scams continues to increase each day. Their awareness and diligence has resulted in minimal losses to both the bank and customers, and as a result, in September, we recognized 61 community office employees for their efforts. So much of what we do is inspired by a desire to see our communities thrive. In 2006, First Citizens National Bank invested over $54 million in loans to small businesses and municipalities helping to keep jobs local and business communities healthy. We continue to use local vendors and customers to fulfill our product and service needs. Our partnership with the agricultural community grows stronger each day keeping farming alive and well in our markets. As the Number One Mortgage Lender in the Northern Tier, we provided funding to over 1,500 customers to buy or build a new home, or improve the one they already have. Our contributions to libraries, parks, education, health care and culture all play a major role in building better communities. In addition to supporting our communities through economic activity, First Citizens National Bank continues to emphasize community development through the civic involvement of our employees. Their leadership and participation is very important to many civic and charitable organizations that are critical to the overall quality of life in the communities in which we live and operate. Our employees donate thousands of hours each year to schools, youth programs, religious organizations, economic development efforts and other worthy causes. It is likely that the yield curve will remain inverted or flat in 2007 and consumers will continue to be price-conscious. This will present us with another challenging year. In response, we will remain diligent to the pricing and growth initiatives outlined in our strategic plan, which involves evaluating the economic and competitive markets, as well as thoroughly understanding our customer needs. Opportunities impacting non-interest income and cost control will continue to be evaluated. Meeting the needs of small businesses and understanding the ever-changing issues facing the agricultural industry will remain priorities. In April, Larry J. Croft retired from our board of directors. Larry joined the Citizens Financial Services, Inc. and First Citizens National Bank boards in 1990 when we acquired Star Savings & Loan where he had served as a director since 1969. His dedication to our customers, employees and shareholders truly made a difference. We sincerely appreciate Larry’s years of service, advice and dedication and wish him many happy and healthy years of retirement. At the same time, Robert W. Chappell of our LeRaysville local board and Rinaldo A. DePaola of our Towanda local board were voted in as a Class 3 and Class 1 director respectively at our 2006 Annual Meeting. I invite you to learn more about Larry, Bob and Ray on page 8 of this annual report. I greatly appreciate the hard work of our board of directors, officers and employees throughout 2006. I also extend my appreciation to you, our shareholders, for your ongoing trust and support of Citizens Financial Services, Inc., including many referrals of new business to First Citizens National Bank. On June 11, 2007, we will celebrate our 75th year as First Citizens National Bank, a milestone we’re very proud of as we are not only celebrating longevity, but financial strength, independence and performance. We will communicate our plans once they are final and hope you can help us celebrate this special event. We look forward to another year of strong financial performance, excitement and rewards. Randall E. Black Chief Executive Officer and President 5 Our ability to achieve our customers’ investment objectives while providing superior customer service has allowed us to grow assets under management to over $82.6 million in 2006, a 9.8% increase from year-end 2005. Our team has grown as well. We added a second Business Development Officer and a Trust Administrator dedicated to the management of trust assets. The group now has over 90 combined years of trust experience and an equally impressive amount of education and training. Kristen D’Angelo, Trust and Investment Administrator, joined First Citizens in 2005 to add expertise for the management of trust assets. Prior to joining First Citizens, Kristen was the Investment Assistant for the Trust Division of a local community bank. She has earned a Bachelor of Science degree in Accounting from Susquehanna University and is also a graduate of the American Bankers Association National Trust School and the Cannon Financial Institute of Trust Investments. Jean Knapp, AVP and Trust Officer, has devoted 26 continuous years of service to the Trust Department. Her responsibilities include personal trust administration and a focus on estate settlement. Jean is a graduate of the Central Atlantic School of Trust and the H&R Block Tax Preparation School. Linda Kriner, VP and Trust Officer, joined First Citizens in 2005, bringing 30 years of trust and estate experience. Prior to joining First Citizens, Linda’s job responsibilities included personal trust administration, estate settlement, and business development. She is a graduate of the Central Atlantic School of Trust, the Cannon Financial Institute’s Personal Trust School, and the American Bankers Association Graduate Trust School. Linda summed up her feelings about the Department by saying, “As Business Development Officer, I’m frequently out of the office and find great comfort in knowing that my clients are in the hands of such experienced and caring people.” Sara Roupp, AVP and Trust Officer, has devoted over 19 years to our Investment and Trust Services Division. Sara is responsible for business development in Mansfield and the Bradford County area. She also acts as a personal trust administrator and manages the Department’s retirement plans. Sara has graduated from the Central Atlantic School of Trust and the American Bankers Association National Trust School, and she currently is studying Business Administration at Mansfield University. When asked about the most satisfying part of her position, Sara commented, “I’m in the business of providing peace of mind.” Sylvia Thompson, Trust Administrator, has worked in our Trust Department for almost eight years. Sylvia is responsible for the operational management of the Department. She has earned a Bachelors Degree in Business Administration from Mansfield University and has graduated from the Central Atlantic School of Trust. 6 First Citizens continues to strengthen our Investment and Trust Services Division in support of our commitment to meeting all the financial needs of our customers. We recently formed a partnership with UVEST Financial Services that will allow us to be more proactive in managing each customer relationship and will expand the range of investment products and services we offer. Our Financial Consultants will help each customer to determine his or her financial objectives and will provide an investment strategy specifically tailored to achieve those objectives. Matt Geer, UVEST Financial Consultant, works with our customers in the Wellsboro, Mansfield, Blossburg, Troy, and Canton markets. Matt graduated from the United States Coast Guard Academy with a Bachelors Degree in Business Management. He holds Series 7 and 63 licenses and has attended the New York Bankers Association Trust and Investment Management School. Prior to joining First Citizens, Matt was an Assistant Portfolio Manager and Securities Trader for Chemung Canal Trust Company and was employed as a Financial Advisor for Morgan Stanley. Matt defines a good day as “one where I have helped a customer achieve a higher level, whether a financial success or an understanding and confidence in the plan we developed for their future.” Jeff Dugan, UVEST Financial Consultant, was a partner of Dugan Tractor, Inc. and manager of Maple Mountain Equipment before joining the Investment and Trust Services Division. He received a Bachelors Degree in Business Administration from Mansfield University and holds Series 7 and 63 licenses. Jeff served on the Ulysses local board for over 5 years, and his dedication to First Citizens will continue as he supports the Ulysses, Genesee, and Wellsville markets. Sarah Bresee, UVEST Financial Consultant, serves our Sayre, Towanda, LeRaysville, Gillett, and Millerton offices. Sarah is a Certified Financial Planner and studied financial planning at Boston University. She holds her Series 7 and 63 licenses. Sarah has worked as a Retirement Planning Specialist at Chemung Canal Trust Company and as a Financial Advisor with AIG VALIC in Binghamton, New York. 7 Larry J. Croft Larry Croft joined our Corporate Board of Directors in 1990 when we acquired Star Savings and Loan where he had been a director since 1969. He has served on many committees of the board. Most recently his expertise had been utilized as chairman of the Credit Committee, member of our Compensation/Human Resource Committee and the Governance and Nominating Committee. Larry has performed his duties and responsibilities as a director with excellence. His years of service are marked by exemplary dedication to the customers, employees and shareholders of this Company. Larry is currently the owner of Croft Ford Incorporated in Athens, Pennsylvania. He has been associated with this organization for over 40 years. Prior to entering the automobile sales industry, Larry worked for Croft Lumber Company in Sayre, Pennsylvania. Larry currently resides with his wife Ellen in Litchfield, Pennsylvania. He dedicates his free time to family and his special interests of showing quarter horses and traveling. Both Bob Chappell and Ray DePaola joined our corporate board in April of 2006. As members of our local Advisory Boards, they understand our customer relationship approach and our commitment to small business, the agricultural industry and community involvement and development. As local board members, they ensure First Citizens has a clear understanding of the needs and goals of the businesses and residents of the communities they represent. As Corporate Board members, Bob and Ray have continued to be the voice of their communities as well as perform duties and responsibilities that provide guidance and direction for our Company. Robert W. Chappell Bob is a partner in the law firm of van der Hiel, Chappell & Loomis, doing business in Rome and Mansfield, Pennsylvania. He is a graduate of Widener University School of Law and Mansfield University. Bob served in the United States Marine Corps and received several commendations for outstanding achievement. Bob is a member of our LeRaysville local board and is actively involved in organizations such as Betterment Organization of Mansfield (BOOM) and the Northeast Bradford School District. Bob was born and raised in Rome. He continues to reside there today where he enjoys the outdoors in his free time. Rinaldo A. DePaola Ray has been practicing law for 25 years and is currently a partner with the law firm of Griffin, Dawsey, DePaola and Jones, P.C. in Towanda, Pennsylvania. He is a graduate of the Temple Law School and the University of Scranton. Ray is a member of our Towanda local board. He is actively involved in both civic and professional organizations in the Towanda area including Trustee of Memorial Hospital, the Lions Club and a member of the Board of Directors of Northern Tier Counseling. Ray is an avid baseball fan, with a passion for the Philadelphia Phillies, traveling to Clearwater Florida each year for spring training. Ray resides in Towanda with his wife, Geri Ann and two children, Frances and Ray. 8 · Make every customer feel significant - Effectively execute on our core service standards. · Market to a Segment of One - Segment customers and use a variety of methods to continuously identify their needs and priorities, their satisfaction with our ability to meet those needs and their loyalty to First Citizens. · Identify and reward loyal customers. Great Service comes from Great Employees · Provide employees with the knowledge, skills and motivation to perform consistently well. · Ensure Integrity at the Top - People won’t follow a person they don’t trust. · Create a fun-filled, passionate work environment. · Consistently hire the best and the brightest. · Train them well. · Empower them with the authority to solve customer problems and reward customer loyalty. · Respect Them. · Reward Them - Understand what motivates employees, create an environment for them to motivate themselves, and reward desired positive behavior in a timely manner. · Provide a return on equity that consistently exceeds our peers and meets shareholder expectations. · Operate and manage the bank in a cost efficient manner which contributes to the overall financial performance without sacrificing customer service and satisfaction. · Identify, assess and monitor all risks of the bank in such a manner that allows us to maximize returns within our accepted risk tolerance levels. · Answer the Call - Be proactive in contributing knowledge, skills, time and money to organizations within our community that impact its economic and social vitality. · Encourage Employee Participation - Support and encourage employee involvement in schools, community groups, professional associations and charities. · Be a leader and role model for other organizations. 9 A key attribute of our vision is to exhibit social responsibility and good citizenship by proactively contributing knowledge, skills, time and money to organizations that impact our economy and social vitality. We support and encourage employee involvement in schools, community groups, professional associations and charities. It is our goal to be a leader and role model for other organizations. Consumers make better choices when they are well informed. For this reason, First Citizens is committed to making information easily available on subjects that are pertinent to the financial welfare of our customers. At the end of the day, we want our customers to feel good about the decisions they’ve made. • Financial Education is incredibly important to our children’s futures. For this reason, our employees visit elementary and high schools each year to teach kids about the importance of saving money and to ensure high school students understand the importance of building and maintaining good credit. • Each year, we deliver or sponsor programs focused on financial subjects related to Retirement Planning, Estate Planning and Small Business issues. In November, we sponsored a seminar for local farmers on Succession Planning and Business Planning and Expansion. • On a routine basis, we submit articles of interest to our local newspapers on topics such as tips on avoiding financial scams and identity theft, the value of good credit, first-time home buying and understanding investment products. • In 2006, we introduced two scholarships to Mansfield University. One scholarship is awarded to a member of the community and one to a First Citizens employee, director or family member. The scholarship requirements focus on academic excellence as well as community involvement. 10 • We continue to sponsor the First Citizens Scholarship Challenge - This academic competition provides high school students throughout the Twin Tiers with the opportunity to showcase their knowledge and receive monetary awards for their schools. • Our website, www.firstcitizensbank.com, provides many tools for consumer education. Mortgage 101 helps consumers understand the entire home buying process, from determining how much of a home they can afford and the various mortgage programs available, to understanding what happens at the closing. Our Home Improvement Calculator helps consumers estimate the cost of different home projects as well as the amount of their monthly Home Equity Loan Payment. And our Retirement Planning Calculator provides consumers with a tool to determine if their retirement strategy makes sense, no matter what stage of life they may be in. In order to make a real difference, our monetary donations have been targeted toward children and youth, community development, cultural activities and supporting the many health service organizations that serve our communities. • In 2006, we made significant financial commitments towards the restoration of the Mansfield and Wellsville Libraries. These centers for learning are an important part of our past and fundamental to our future. We’ve committed funds to revitalize town parks and movie theatres, and we’re proud to have little league teams across the northern tier wear our name on their uniforms. • Our employees dedicate thousands of hours each year to a variety of civic organizations and charities. From baseball coaches, scout leaders and 4-H leaders to school board members and community development organizations, everywhere you look, you see leadership and participation from our employees and directors. • Raising money for the American Cancer Society has been a core focus for First Citizens and our employees. Our never-ending efforts have raised over $100,000 for this very worthy cause. To accomplish this, our employees have organized and participated in continuous fundraisers such as auctions and food sales, plus they spend countless hours every year organizing the First Citizens Cancer Classic golf tournament and participating in the Relay for Life Walk-a-Thon. 11 December 31, (in thousands, except share data) 2006 2005 ASSETS: Cash and cash equivalents: Noninterest-bearing $ 10,007 $ 8,498 Interest-bearing 8 111 Total cash and cash equivalents 10,015 8,609 Available-for-sale securities 109,743 102,602 Loans (net of allowance for loan losses: 2006, $3,876; 2005, $3,664) 410,897 379,139 Premises and equipment 12,892 12,305 Accrued interest receivable 2,458 2,164 Goodwill 8,605 8,605 Bank owned life insurance 8,047 7,743 Other assets 9,511 8,074 TOTAL ASSETS $ 572,168 $ 529,241 LIABILITIES: Deposits: Noninterest-bearing $ 48,509 $ 50,600 Interest-bearing 398,006 379,199 Total deposits 446,515 429,799 Borrowed funds 75,775 52,674 Accrued interest payable 2,287 1,862 Commitment to purchase investment securities - 752 Other liabilities 4,091 2,593 TOTAL LIABILITIES 528,668 487,680 STOCKHOLDERS' EQUITY: Common Stock $1.00 par value; authorized 10,000,000 shares; issued 2,992,896 and 2,965,257 shares in 2006 and 2005, respectively 2,993 2,965 Additional paid-in capital 11,933 11,359 Retained earnings 34,007 31,251 Accumulated other comprehensive loss (1,737 ) (1,540 ) Treasury stock, at cost: 172,954 and 118,715 shares for 2006 and 2005, respectively (3,696 ) (2,474 ) TOTAL STOCKHOLDERS' EQUITY 43,500 41,561 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 572,168 $ 529,241 See accompanying notes to consolidated financial statements. 12 Year Ended December 31, (in thousands, except per share data) 2006 2005 2004 INTEREST AND DIVIDEND INCOME: Interest and fees on loans $ 28,101 $ 24,911 $ 22,600 Interest-bearing deposits with banks - 3 10 Investment securities: Taxable 3,526 2,979 3,413 Nontaxable 903 596 301 Dividends 321 210 282 TOTAL INTEREST AND DIVIDEND INCOME 32,851 28,699 26,606 INTEREST EXPENSE: Deposits 11,685 9,373 8,283 Borrowed funds 3,268 1,627 952 TOTAL INTEREST EXPENSE 14,953 11,000 9,235 NET INTEREST INCOME 17,898 17,699 17,371 Provision for loan losses 330 60 - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 17,568 17,639 17,371 NON-INTEREST INCOME: Service charges 3,140 2,965 3,017 Trust 487 474 434 Brokerage 166 183 185 Insurance 94 260 175 Investment securities gains (losses), net 4 - (235 ) Earnings on bank owned life insurance 304 294 307 Other 521 512 409 TOTAL NON-INTEREST INCOME 4,716 4,688 4,292 NON-INTEREST EXPENSES: Salaries and employee benefits 8,026 7,645 7,636 Occupancy 1,123 1,142 1,072 Furniture and equipment 593 658 695 Professional fees 551 536 630 Amortization of intangibles 252 578 506 Other 4,482 4,828 4,383 TOTAL NON-INTEREST EXPENSES 15,027 15,387 14,922 Income before provision for income taxes 7,257 6,940 6,741 Provision for income taxes 1,457 1,666 1,474 NET INCOME $ 5,800 $ 5,274 $ 5,267 NET INCOME - EARNINGS PER SHARE $ 2.04 $ 1.83 $ 1.82 CASH DIVIDENDS PER SHARE $ 0.86 $ 0.82 $ 0.76 See accompanying notes to consolidated financial statements. 13 Accumulated Additional Other Common Stock Paid-in Retained Comprehensive Treasury (in thousands, except share data) Shares Amount Capital Earnings Income(Loss) Stock Total Balance, December 31, 2003 2,909,849 $ 2,910 $ 10,213 $ 26,455 $ 956 $ (2,005 ) $ 38,529 Comprehensive income: Net income 5,267 5,267 Change in net unrealized loss on securities available-for-sale, net of tax benefit of $408 (792 ) (792 ) Total comprehensive income 4,475 Stock dividend 27,670 28 591 (619 ) Purchase of treasury stock (300 shares) (6 ) (6 ) Cash dividends, $.76 per share (2,209 ) (2,209 ) Balance, December 31, 2004 2,937,519 2,938 10,804 28,894 164 (2,011 ) 40,789 Comprehensive income: Net income 5,274 5,274 Change in unrecognized pension costs, net of tax benefit of $121 (234 ) (234 ) Change in net unrealized loss on securities available-for-sale, net of tax benefit of $758 (1,470 ) (1,470 ) Total comprehensive income 3,570 Stock dividend 27,738 27 555 (582 ) Purchase of treasury stock (21,453 shares) (463 ) (463 ) Cash dividends, $.82 per share (2,335 ) (2,335 ) Balance, December 31, 2005 2,965,257 2,965 11,359 31,251 (1,540 ) (2,474 ) 41,561 Comprehensive income: Net income 5,800 5,800 Cumulative effect of change in accounting for pension obligation, net of tax benefit of $439 (852 ) (852 ) Change in net unrealized loss on securities available-for-sale, net of tax expense of $339 655 655 Total comprehensive income 5,603 Stock dividend 27,639 28 574 (602 ) Purchase of treasury stock (54,239 shares) (1,222 ) (1,222 ) Cash dividends, $.86 per share (2,442 ) (2,442 ) Balance, December 31, 2006 2,992,896 $ 2,993 $ 11,933 $ 34,007 $ (1,737 ) $ (3,696 ) $ 43,500 2006 2005 2004 Components of comprehensive loss: Change in net unrealized gain (loss) on investment securities available-for-sale $ 658 $ (1,470 ) $ (947 ) Change in unrecognized pension costs (852 ) (234 ) - Investment losses (gains) included in net income, net of tax (benefit) expense of $1, $0, and $(80) (3 ) - 155 Total $ (197 ) $ (1,704 ) $ (792 ) See accompanying notes to consolidated financial statements. 14 Year Ended December 31, (in thousands) 2006 2005 2004 Cash Flows from Operating Activities: Net income $ 5,800 $ 5,274 $ 5,267 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 330 60 - Depreciation and amortization 899 1,327 1,444 Amortization and accretion on investment securities 369 712 912 Deferred income taxes 109 256 (166 ) Investment securities (gains) losses, net (4 ) - 235 Earnings on bank owned life insurance (304 ) (294 ) (307 ) Realized gains on loans sold (61 ) (70 ) (54 ) Originations of loans held for sale (3,317 ) (5,433 ) (3,048 ) Proceeds from sales of loans held for sale 3,384 5,503 3,102 Increase in accrued interest receivable (294 ) (429 ) (33 ) Increase (decrease) in accrued interest payable 425 (8 ) (18 ) Other, net (321 ) 917 (167 ) Net cash provided by operating activities 7,015 7,815 7,167 Cash Flows from Investing Activities: Available-for-sale securities: Proceeds from sales of available-for-sale securities 10,439 - 14,045 Proceeds from maturity and principal repayments of securities 18,697 17,571 24,571 Purchase of securities (36,401 ) (27,366 ) (30,122 ) Proceeds from redemption of Regulatory Stock 2,576 2,702 1,585 Purchase of Regulatory Stock (3,723 ) (2,783 ) (1,814 ) Net increase in loans (32,420 ) (23,676 ) (15,405 ) Purchase of loans - - (27,340 ) Purchase of premises and equipment (1,335 ) (1,306 ) (2,319 ) Proceeds from sale of premises and equipment - 200 34 Deposit acquisition premium - - (2,200 ) Proceeds from sale of foreclosed assets held for sale 405 486 338 Net cash used in investing activities (41,762 ) (34,172 ) (38,627 ) Cash Flows from Financing Activities: Net increase in deposits 16,716 10,300 12,720 Proceeds from long-term borrowings 8,492 8,594 654 Repayments of long-term borrowings (8,787 ) (3,471 ) (1,519 ) Net increase in short-term borrowed funds 23,396 12,577 545 Dividends paid (2,442 ) (2,335 ) (2,209 ) Deposits of acquired branches - 425 20,663 Purchase of treasury stock (1,222 ) (463 ) (6 ) Net cash provided by financing activities 36,153 25,627 30,848 Net Increase (decrease) in cash and cash equivalents 1,406 (730 ) (612 ) Cash and Cash Equivalents at Beginning of Year 8,609 9,339 9,951 Cash and Cash Equivalents at End of Year $ 10,015 $ 8,609 $ 9,339 Supplemental Disclosures of Cash Flow Information: Interest paid $ 14,528 $ 10,973 $ 9,253 Income taxes paid $ 1,645 $ 1,150 $ 1,780 Noncash activities: Real estate acquired in settlement of loans $ 463 $ 369 $ 718 See accompanying notes to consolidated financial statements. 15 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business and Organization Citizens Financial Services, Inc. (individually and collectively, the “Company”), is headquartered in Mansfield, Pennsylvania, and provides a full range of banking and related services through its wholly owned subsidiary, First Citizens National Bank (the “Bank”), and its wholly owned subsidiary, First Citizens Insurance Agency, Inc. The Bank is a national banking association and operates sixteen full-service banking offices in Potter, Tioga and Bradford counties, Pennsylvania and Allegany County, New York. The Bank also provides trust services, including the administration of trusts and estates, retirement plans, and other employee benefit plans, along with a brokerage division that provides a comprehensive menu of investment services. The Bank serves individual and corporate customers and is subject to competition from other financial institutions and intermediaries with respect to these services. The Company is supervised by the Board of Governors of the Federal Reserve System, while the Bank is subject to regulation and supervision by the Office of the Comptroller of the Currency. A summary of significant accounting and reporting policies applied in the presentation of the accompanying financial statements follows: Basis of Presentation The financial statements are consolidated to include the accounts of the Company and its subsidiary, First Citizens National Bank, and its subsidiary, First Citizens Insurance Agency, Inc. These statements have been prepared in accordance with U.S. generally accepted accounting principles. All significant inter-company accounts and transactions have been eliminated in the consolidated financial statements. In preparing the financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities as of the balance sheet date and revenues and expenses for the period. Actual results could differ significantly from those estimates. Material estimates that are particularly susceptible to significant change relate to determination of the allowance for loan losses and deferred tax assets and liabilities. Operating Segments Statement of Financial Accounting Standards (FAS) No. 131 requires disclosures about an enterprise’s operating segments in financial reports issued to shareholders. The Statement defines an operating segment as a component of an enterprise that engages in business activities that generates revenue and incurs expense, and the operating results of which are reviewed by the chief operating decision maker in the determination of resource allocation and performance. While the Company’s chief decision makers monitor the revenue streams of the various Company’s products and services, operations are managed and financial performance is evaluated on a Company-wide basis. Consistent with our internal reporting, the Company’s business activities are reported as one segment, which is community banking. Investment Securities Investment securities at the time of purchase are classified as one of the three following types: Held-to-Maturity Securities - includes securities that the Company has the positive intent and ability to hold to maturity. These securities are reported at amortized cost. The Company had no held-to-maturity securities as of December 31, 2006 and 2005. 16 Trading Securities - includes debt and equity securities bought and held principally for the purpose of selling them in the near term. Such securities are reported at fair value with unrealized holding gains and losses included in earnings. The Company had no trading securities as of December 31, 2006 and 2005. Available-for-Sale Securities - includes debt and equity securities not classified as held-to-maturity or trading securities. Such securities are reported at fair value, with unrealized holding gains and losses excluded from earnings and reported as a separate component of stockholders’ equity, net of estimated income tax effect. The amortized cost of investment in debt securities is adjusted for amortization of premiums and accretion of discounts, computed by a method that results in a level yield. Gains and losses on the sale of investment securities are computed on the basis of specific identification of the adjusted cost of each security. On a monthly basis the Company evaluates the severity and duration of impairment for its investment securities portfolio to determine if the impairment is other than temporary. Several factors are evaluated and analyzed, including the Company’s positive intent and ability to hold the security for a period of time sufficient to allow a market recovery without incurring a loss. When an other than temporary impairment occurs, the investment is written down to the current fair market value with the write-down being reflected as a realized loss. Common stock of the Federal Reserve Bank and Federal Home Loan Bank represents ownership in institutions which are wholly owned by other financial institutions. These equity securities are accounted for at cost and are classified as other assets. The fair value of investments, except certain state and municipal securities, is estimated based on bid prices published in financial newspapers or bid quotations received from securities dealers. The fair value of certain state and municipal securities is not readily available through market sources other than dealer quotations, so fair value estimates are based on quoted market prices of similar instruments, adjusted for differences between the quoted instruments and the instruments being valued. Loans Interest on all loans is recognized on the accrual basis based upon the principal amount outstanding. The accrual of interest income on loans is discontinued when, in the opinion of management, there exists doubt as to the ability to collect such interest. Payments received on non-accrual loans are applied to the outstanding principal balance or recorded as interest income, depending upon our assessment of our ultimate ability to collect principal and interest. Loans are returned to the accrual status when factors indicating doubtful collectibility cease to exist. The Company recognizes nonrefundable loan origination fees and certain direct loan origination costs over the life of the related loan as an adjustment of loan yield using the interest method. Allowance For Loan Losses The allowance for loan losses represents the amount which management estimates is adequate to provide for probable losses inherent in its loan portfolio. The allowance method is used in providing for loan losses. Accordingly, all loan losses are charged to the allowance and all recoveries are credited to it. The allowance for loan losses is established through a provision for loan losses which is charged to operations. The provision is based upon management’s periodic evaluation of individual loans, the overall risk characteristics of the various portfolio segments, past experience with losses, the impact of economic conditions on borrowers, and other relevant factors. The estimates used in determining the adequacy of the allowance for loan losses are particularly susceptible to significant change in the near term. 17 Impaired loans are commercial and commercial real estate loans for which it is probable that the Company will not be able to collect all amounts due according to the contractual terms of the loan agreement. The Company individually evaluates such loans for impairment and does not aggregate loans by major risk classifications. The definition of “impaired loans” is not the same as the definition of “non-accrual loans,” although the two categories overlap. The Company may choose to place a loan on non-accrual status due to payment delinquency or uncertain collectibility, while not classifying the loan as impaired if the loan is not a commercial or commercial real estate loan. Factors considered by management in determining impairment include payment status and collateral value. The amount of impairment for these types of impaired loans is determined by the difference between the present value of the expected cash flows related to the loan, using the original interest rate, and its recorded value; or, as a practical expedient in the case of a loan in the process of collection, the difference between the fair value of the collateral and the recorded amount of the loans. Mortgage loans on one to four family properties and all consumer loans are large groups of smaller balance homogeneous loans and are measured for impairment collectively. Loans that experience insignificant payment delays, which is defined as 90 days or less, generally are not classified as impaired. Management determines the significance of payment delays on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the borrower’s prior payment record, and the amount of shortfall in relation to the principal and interest owed. Foreclosed Assets Held For Sale Foreclosed assets acquired in settlement of loans are carried at the lower of cost or fair value less estimated costs to sell. Prior to foreclosure, the value of the underlying loan is written down to fair market value of the real estate or other assets to be acquired by a charge to the allowance for loan losses, if necessary. Any subsequent write-downs are charged against operating expenses. Operating expenses of such properties, net of related income and losses on disposition, are included in other expenses and gains are included in other income. Premises and Equipment Premises and equipment are stated at cost, less accumulated depreciation. Depreciation expense is computed on straight line and accelerated methods over the estimated useful lives of the assets, which range from 3 to 15 years for furniture, fixtures and equipment and 5 to 39 1/2 years for building premises. Repair and maintenance expenditures which extend the useful life of an asset are capitalized and other repair expenditures are expensed as incurred. When premises or equipment are retired or sold, the remaining cost and accumulated depreciation are removed from the accounts and any gain or loss is credited to income or charged to expense, respectively. Intangible Assets Intangible assets include core deposit intangibles, which are a measure of the value of consumer demand and savings deposits acquired in business combinations accounted for as purchases. The core deposit intangibles are being amortized to expense, on average, over a 5 1⁄2 year life on a straight-line basis. The recoverability of the carrying value of intangible assets is evaluated on an ongoing basis, and permanent declines in value, if any, are charged to expense. Goodwill The Company accounts for goodwill in accordance with Statement of Financial Accounting Standards (“FAS”) No. 142, “Goodwill and Other Intangible Assets”. This statement, among other things, requires a two-step process for testing the impairment of goodwill on at least an annual basis. This approach could cause more volatility in the Company’s reported net income because impairment losses, if any, could occur irregularly and in varying amounts. The Company performs an annual impairment analysis of goodwill. Based on the fair value of the reporting unit, estimated using the expected present value of future cash flows, no impairment of goodwill was recognized in 2006 or 2005. 18 Bank Owned Life Insurance The Company has purchased life insurance policies on certain officers, and is the sole beneficiary on those policies. Bank owned life insurance is recorded at its cash surrender value, or the amount that can be realized. Increases in the cash surrender value are recognized as other non-interest income. Income Taxes The Company and the Bank file a consolidated federal income tax return. Deferred tax assets and liabilities are computed based on the difference between the financial statement basis and income tax basis of assets and liabilities using the enacted marginal tax rates. Deferred income tax expenses or benefits are based on the changes in the net deferred tax asset or liability from period to period. Employee Benefit Plans The Company has a noncontributory defined benefit pension plan covering substantially all employees. It is the Company’s policy to fund pension costs on a current basis to the extent deductible under existing tax regulations. Such contributions are intended to provide not only for benefits attributed to service to date, but also for those expected to be earned in the future. The Company has a defined contribution, 401(k) plan covering eligible employees. The Company contributes a certain percentage of the eligible employee’s compensation into the plan. The employee may also contribute to the plan on a voluntary basis, up to a maximum percentage allowable not to exceed the limits of Code Sections 401(k). The Company also has a profit-sharing plan for employees which provide tax-deferred salary savings to plan participants. The Company has a deferred compensation plan for directors who have elected to defer all or portions of their fees until their retirement or termination from service. In 2006, the shareholders of the Company approved a restricted stock plan which covers eligible employees and non-employee corporate directors. Under the plan, awards are granted based upon performance related requirements and are subject to certain vesting criteria. Mortgage Servicing Rights (MSR’s) The Company originates certain loans for the express purpose of selling such loans in the secondary market. The Company maintains all servicing rights for these loans. The loans held for sale are carried at lower of cost or market. Originated MSR’s are recorded by allocating total costs incurred between the loan and servicing rights based on their relative fair values. MSR’s are amortized in proportion to the estimated servicing income over the estimated life of the servicing portfolio. Comprehensive Income The Company is required to present comprehensive income in a full set of general purpose financial statements for all periods presented. Other comprehensive income is comprised of unrealized holding gains (losses) on the available-for-sale securities portfolio and unrecognized pension costs. The Company has elected to report the effects of other comprehensive income as part of the Consolidated Statement of Changes in Stockholders’ Equity. 19 Recent Accounting Pronouncements In February 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“FAS”) No. 155, “Accounting for Certain Hybrid Instruments,” as an amendment of FASB Statements No. 133 and 140. FAS No. 155 allows financial instruments that have embedded derivatives to be accounted for as a whole (eliminating the need to bifurcate the derivative from its host) if the holder elects to account for the whole instrument on a fair value basis. This statement is effective for all financial instruments acquired or issued after the beginning of an entity’s first fiscal year that begins after September 15, 2006. The adoption of this standard is not expected to have a material effect on the Company’s results of operations or financial position. In March 2006, the FASB issued FAS No. 156, “Accounting for Servicing of Financial Assets.” This statement, which is an amendment to FAS No. 140, will simplify the accounting for servicing assets and liabilities, such as those common with mortgage securitization activities. Specifically, FAS No. 156 addresses the recognition and measurement of separately recognized servicing assets and liabilities and provides an approach to simplify efforts to obtain hedge-like (offset) accounting. FAS No. 156 also clarifies when an obligation to service financial assets should be separately recognized as a servicing asset or a servicing liability; requires that a separately recognized servicing asset or servicing liability be initially measured at fair value, if practicable; and permits an entity with a separately recognized servicing asset or servicing liability to choose either of the amortization or fair value methods for subsequent measurement. The provisions of FAS No. 156 are effective as of the beginning of the first fiscal year that begins after September 15, 2006. The adoption of this standard is not expected to have a material effect on the Company’s results of operations or financial position. In September 2006, the FASB issued FAS No. 157, “Fair Value Measurements,” which provides enhanced guidance for using fair value to measure assets and liabilities. The standard applies whenever other standards require or permit assets or liabilities to be measured at fair value. The standard does not expand the use of fair value in any new circumstances. FAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. Early adoption is permitted. The adoption of this standard is not expected to have a material effect on the Company’s results of operations or financial position. In June 2006, the FASB issued FASB Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes.” FIN 48 is an interpretation of FAS No. 109, Accounting for Income Taxes, and it seeks to reduce the diversity in practice associated with certain aspects of measurement and recognition in accounting for income taxes. This Interpretation clarifies that management is expected to evaluate an income tax position taken or expected to be taken for likelihood of realization before recording any amounts for such position in the financial statement. FIN 48 also requires expanded disclosure with respect to income tax positions taken that are not certain to be realized. This Interpretation is effective for fiscal years beginning after December 15, 2006, and will require management to evaluate every open tax position that exists in every jurisdiction on the date of initial adoption. The Company is currently evaluating the impact the adoption of the standard will have on the Company’s results of operations and financial condition. In September 2006, the FASB reached consensus on the guidance provided by Emerging Issues Task Force Issue 06-4 (“EITF 06-4”), “Accounting for Deferred Compensation and Post-retirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements.” The guidance is applicable to endorsement split-dollar life insurance arrangements, whereby the employer owns and controls the insurance policy, that are associated with a post-retirement benefit. EITF 06-4 requires that for a split-dollar life insurance arrangement within the scope of the issue, an employer should recognize a liability for future benefits in accordance with FAS No. 106 (if, in substance, a post-retirement benefit plan exists) or Accounting Principles Board Opinion No. 12 (if the arrangement is, in substance, an individual deferred compensation contract) based on the substantive agreement with the employee. EITF 06-4 is effective for fiscal years beginning after December 15, 2007. The adoption of this standard is not expected to have a material effect on the Company’s results of operations or financial position. 20 In September 2006, the FASB reached consensus on the guidance provided by Emerging Issues Task Force Issue 06-5(“EITF 06-5”), “Accounting for Purchases of Life Insurance—Determining the Amount That Could Be Realized in Accordance with FASB Technical Bulletin No. 85-4, Accounting for Purchases of Life Insurance.” EITF 06-5 states that a policyholder should consider any additional amounts included in the contractual terms of the insurance policy other than the cash surrender value in determining the amount that could be realized under the insurance contract. EITF 06-5 also states that a policyholder should determine the amount that could be realized under the life insurance contract assuming the surrender of an individual-life by individual-life policy (or certificate by certificate in a group policy). EITF 06-5 is effective for fiscal years beginning after December 15, 2006. The Company is currently evaluating the impact the adoption of the standard will have on the Company’s results of operations and financial condition. Treasury Stock The purchase of the Company’s common stock is recorded at cost. At the date of subsequent reissue, the treasury stock account is reduced by the cost of such stock on a last-in-first-out basis. Cash Flows The Company utilizes the net reporting of cash receipts and cash payments for deposit and lending activities. The Company considers amounts due from banks and interest-bearing deposits in banks as cash equivalents. Trust Assets and Income Assets held by the Company in a fiduciary or agency capacity for its customers are not included in the consolidated financial statements since such items are not assets of the Company. Earnings Per Share Earnings per share calculations give retroactive effect to stock dividends declared by the Company. The number of weighted average shares used in the earnings per share computations presented was 2,844,125, 2,884,232, and 2,895,770 for 2006, 2005 and 2004, respectively. The Company has no dilutive securities. Reclassification Certain of the prior year amounts have been reclassified to conform with the current year presentation. Such reclassifications had no effect on net income or stockholders’ equity. 2. RESTRICTIONS ON CASH AND DUE FROM BANKS The Bank is required to maintain reserves, in the form of cash and balances with the Federal Reserve Bank, against its deposit liabilities. The amount of such reserves was $844,000 and $814,000 at December 31, 2006 and 2005, respectively. Non-retirement account deposits with one financial institution are insured up to $100,000. The Company maintains cash and cash equivalents with other financial institutions in excess of the insured amount. 21 3. INVESTMENT SECURITIES The amortized cost and estimated fair value of investment securities at December 31, 2006 and 2005 were as follows (in thousands): Gross Gross Estimated Amortized Unrealized Unrealized Fair December 31, 2006 Cost Gains Losses Value Available-for-sale securities: U.S. Agency securities $ 16,647 $ 96 $ (92 ) $ 16,651 Obligations of state and political subdivisions 22,591 92 (121 ) 22,562 Corporate obligations 7,981 21 (5 ) 7,997 Mortgage-backed securities 60,950 90 (1,165 ) 59,875 Equity securities 2,560 98 - 2,658 Total available-for-sale $ 110,729 $ 397 $ (1,383 ) $ 109,743 Gross Gross Estimated Amortized Unrealized Unrealized Fair December 31, 2005 Cost Gains Losses Value Available-for-sale securities: U.S. Agency securities $ 12,955 $ - $ (201 ) $ 12,754 Obligations of state and political subdivisions 22,697 116 (201 ) 22,612 Corporate obligations 8,486 142 (1 ) 8,627 Mortgage-backed securities 57,345 84 (1,577 ) 55,852 Equity securities 3,099 - (342 ) 2,757 Total available-for-sale $ 104,582 $ 342 $ (2,322 ) $ 102,602 The following table shows the Company’s gross unrealized losses and fair value, aggregated by investment category and length of time, that the individual securities have been in a continuous unrealized loss position, at December 31, 2006 and 2005 (in thousands). As of December 31, 2006 and 2005, the Company owned 75 and 79 securities whose market value was less than their cost basis, respectively. December 31, 2006 Less than Twelve Months Twelve Months or Greater Total Estimated Gross Estimated Gross Estimated Gross Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses U.S. Government agencies and corporations $ - $ - $ 8,214 $ 92 $ 8,214 $ 92 Obligations of states and political subdivisions 8,061 57 6,637 64 14,698 121 Corporate obligations 4,930 5 - - 4,930 5 Mortgage-backed securities 7,466 36 39,996 1,129 47,462 1,165 Total securities $ 20,457 $ 98 $ 54,847 $ 1,285 $ 75,304 $ 1,383 22 December 31, 2005 Less than Twelve Months Twelve Months or Greater Total Estimated Gross Estimated Gross Estimated Gross Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses U.S. Government agencies and corporations $ 8,754 $ 82 $ 4,000 $ 119 $ 12,754 $ 201 Obligations of states and political subdivisions 15,005 201 - - 15,005 201 Corporate obligations 1,505 1 - - 1,505 1 Mortgage-backed securities 9,470 109 44,350 1,468 53,820 1,577 Total debt securities 34,734 393 48,350 1,587 83,084 1,980 Equity securities 2,757 342 - - 2,757 342 Total securities $ 37,491 $ 735 $ 48,350 $ 1,587 $ 85,841 $ 2,322 The Company’s investment securities portfolio contains unrealized losses on mortgage-related instruments or other agency securities issued or backed by the full faith and credit of the United States government or are generally viewed as having the implied guarantee of the U.S. government. For fixed maturity investments with unrealized losses due to interest rates where the Company has both the positive intent and ability to hold the investment for a period of time sufficient to allow a market recovery, declines in value below cost are not assumed to be other than temporary. For equity securities where the fair value has been significantly below cost for one year, the Company’s policy is to recognize an other than temporary impairment unless sufficient evidence is available that the decline is not permanent and a recovery period can be predicted. The Company has concluded that any impairment of its investment securities portfolio outlined in the above table is not permanent, but rather, temporary, and is the result of interest rate changes, sector credit rating changes, or company-specific rating changes that are not expected to result in the non-collection of principal and interest during the period. Proceeds from sales of securities available-for-sale during 2006, 2005, and 2004 were $10,439,000, $0, and $14,045,000, respectively. Gross gains and gross losses were realized on those sales as follows (in thousands): 2006 2005 2004 Gross gains $ 159 $ - $ 517 Gross losses 155 - 26 Net gains $ 4 $ - $ 491 In 2004, the Company recorded an other-than-temporary impairment non-cash charge of $726,000 related to $3,825,000 face value of perpetual preferred stock issued by Freddie Mac, a government sponsored entity. Prior to this impairment charge, the decline in value of these securities was recorded as an unrealized marked-to-market loss on securities available for sale and reflected as a reduction in stockholders’ equity through other comprehensive income. Investment securities with an approximate carrying value of $81,894,000 and $83,748,000 at December 31, 2006 and 2005, respectively, were pledged to secure public funds and certain other deposits as provided by law. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. The amortized cost and estimated carrying value of debt securities at December 31, 2006, by contractual maturity, are shown below (in thousands): 23 Amortized Estimated Cost Fair Value Available-for-sale securities: Due in one year or less $ 696 $ 692 Due after one year through five years 36,945 36,315 Due after five years through ten years 24,988 24,743 Due after ten years 45,540 45,335 Total $ 108,169 $ 107,085 4. LOANS The Company grants commercial, industrial, residential, and consumer loans primarily to customers throughout Northcentral Pennsylvania and Southern New York. Although the Company has a diversified loan portfolio at December 31, 2006 and 2005, a substantial portion of its debtors’ ability to honor their contracts is dependent on the economic conditions within these regions. Major classifications of loans are as follows (in thousands): December 31, 2006 2005 Real estate loans: Residential $ 206,059 $ 195,628 Commercial 94,122 82,128 Agricultural 17,054 12,991 Construction 7,027 7,245 Loans to individuals for household, family and other purchases 12,482 13,017 Commercial and other loans 32,766 29,260 State and political subdivision loans 45,263 42,534 414,773 382,803 Less allowance for loan losses 3,876 3,664 Loans, net $ 410,897 $ 379,139 Real estate loans serviced for Freddie Mac and Fannie Mae, which are not included in the consolidated balance sheet, totaled $36,226,000 and $36,306,000 at December 31, 2006 and 2005, respectively. At December 31, 2006 and 2005, net unamortized loan fees and costs of $996,000 and $890,000, respectively, have been deducted from the carrying value of loans. The Company had non-accrual loans, inclusive of impaired loans, of $1,668,000 and $1,898,000 at December 31, 2006 and 2005, respectively. Interest income on loans would have increased by approximately $169,000, $144,000 and $87,000 during 2006, 2005 and 2004, respectively, if these loans had performed in accordance with their original terms. 24 Information with respect to impaired loans as of and for the year ended December 31 is as follows (in thousands): 2006 2005 2004 Impaired loans without related allowance for loan losses $ 469 $ 673 $ 229 Impaired loans with related allowance for loan losses 721 358 832 Related allowance for loan losses 232 179 6 Average recorded balance of impaired loans 1,283 1,148 1,091 Interest income recognized on impaired loans 6 7 18 Changes in the allowance for loan losses were as follows (in thousands): Year Ended December 31, 2006 2005 2004 Balance, beginning of year $ 3,664 $ 3,919 $ 3,620 Provision charged to income 330 60 - Increase related to acquisition - - 290 Recoveries on loans previously charged against the allowance 172 57 324 4,166 4,036 4,234 Loans charged against the allowance (290 ) (372 ) (315 ) Balance, end of year $ 3,876 $ 3,664 $ 3,919 The following is a summary of the past due and non-accrual loans as of December 31, 2006 and 2005 (in thousands): December 31, 2006 Past Due Past Due 30 - 89 days 90 days or more Nonaccrual Real estate loans $ 3,230 $ 1,655 $ 1,578 Installment loans 258 5 10 Commercial and all other loans 233 30 80 Total $ 3,721 $ 1,690 $ 1,668 December 31, 2005 Past Due Past Due 30 - 89 days 90 days or more Nonaccrual Real estate loans $ 2,097 $ 298 $ 1,734 Installment loans 99 7 - Commercial and all other loans 325 32 164 Total $ 2,521 $ 337 $ 1,898 25 5. PREMISES & EQUIPMENT Premises and equipment are summarized as follows (in thousands): December 31, 2006 2005 Land $ 2,998 $ 2,954 Buildings 11,634 10,606 Furniture, fixtures and equipment 7,081 6,815 Construction in process 798 841 22,511 21,216 Less: accumulated depreciation 9,619 8,911 Premises and equipment, net $ 12,892 $ 12,305 Depreciation expense amounted to $747,000, $798,000 and $833,000 for 2006, 2005, and 2004, respectively. 6. GOODWILL A summary of goodwill is as follows (in thousands): December 31, 2006 2005 Gross carrying amount $ 9,385 $ 9,385 Less: accumulated amortization 780 780 Net carrying amount $ 8,605 $ 8,605 The gross carrying amount of goodwill is tested for impairment on an annual basis. Due to an increase in overall earning asset growth, operating profits and cash flows were greater than expected. Based on the fair value of the reporting unit, estimated using the expected present value of future cash flows, no goodwill impairment loss was recognized in 2006, 2005 or 2004. 7. CORE DEPOSIT INTANGIBLE ASSETS A summary of core deposit intangible assets is as follows (in thousands): December 31, 2006 2005 Gross carrying amount $ 3,553 $ 3,553 Less: accumulated amortization 3,121 2,869 Net carrying amount $ 432 $ 684 Amortization expense amounted to $252,000, $578,000 and $506,000 for 2006, 2005 and 2004, respectively. The estimated amortization expense of intangible assets for each of the three succeeding fiscal years is as follows (in thousands): For the year ended December 31, 2007 $ 144 For the year ended December 31, 2008 144 For the year ended December 31, 2009 144 Total $ 432 26 8. DEPOSITS Certificates of deposit of $100,000 or more amounted to $67,912,000 and $55,894,000 at December 31, 2006 and 2005, respectively. Interest expense on certificates of deposit of $100,000 or more amounted to $2,667,000, $2,036,000 and $1,843,000 for the years ended December 31, 2006, 2005, and 2004, respectively. Following are maturities of certificates of deposit as of December 31, 2006 (in thousands): 2007 $ 119,963 2008 51,671 2009 22,815 2010 20,903 2011 11,912 Thereafter 972 Total certificates of deposit $ 228,236 9. BORROWED FUNDS Securities Sold Under Treasury Total Agreements to Direct FHLB Federal Funds Notes Term Borrowed (dollars in thousands) Repurchase(a) Investments(b) Advances(c) Line (d) Payable(e) Loans(f) Funds 2006 Balance at December 31 $ 6,638 $ - $ 45,637 $ - $ 7,500 $ 16,000 $ 75,775 Highest balance at any month-end 9,531 2,470 45,637 5,000 7,500 19,000 89,138 Average balance 8,388 319 30,719 685 7,500 16,024 63,635 Weighted average interest rate: Paid during the year 4.69 % 4.68 % 5.21 % 4.98 % 8.00 % 3.79 % 5.10 % As of year-end 4.83 % 0.00 % 5.41 % 0.00 % 8.16 % 4.46 % 5.42 % 2005 Balance at December 31 $ 7,610 $ 606 $ 21,958 $ - $ 7,500 $ 15,000 $ 52,674 Highest balance at any month-end 9,476 2,592 21,958 - 7,500 18,000 59,526 Average balance 8,320 244 10,024 260 7,500 15,545 41,893 Weighted average interest rate: Paid during the year 3.63 % 2.94 % 3.37 % 4.28 % 6.17 % 3.13 % 3.32 % As of year-end 4.18 % 3.84 % 4.23 % 0.00 % 7.30 % 3.24 % 3.89 % 2004 Balance at December 31 $ 10,390 $ - $ 7,085 $ - $ 7,500 $ 10,000 $ 34,975 Highest balance at any month-end 12,927 3,217 8,062 - 7,500 15,821 47,527 Average balance 8,325 413 3,623 - 7,500 15,256 35,117 Weighted average interest rate: Paid during the year 2.69 % 2.96 % 1.73 % 0.00 % 4.36 % 2.14 % 2.27 % As of year-end 2.93 % 0.00 % 2.21 % 0.00 % 5.30 % 2.35 % 2.53 % (a)Securities sold under agreements to repurchase mature within 5 years. The carrying value of the underlying securities at December 31, 2006 and 2005 was $10,943,000 and $11,389,000, respectively. (b)Treasury Direct Investments consist of notes issued under the U.S. Treasury Department’s program of investing the treasury tax and loan account balances in interest-bearing demand notes insured by depository institutions. These notes bear interest at a rate of .25 percent less than the average Federal funds rate as computed by the Federal Reserve Bank. (c)FHLB Advances consist of an “Open RepoPlus” agreement with the Federal Home Loan Bank of Pittsburgh. FHLB “Open RepoPlus” advances are short-term borrowings that bear interest based on the Federal Home Loan Bank discount rate or Federal Funds rate, whichever is higher. The Company has a borrowing limit of $226,934,000, inclusive of any outstanding advances. Although no specific collateral is required to be pledged for the “Open RepoPlus” borrowings, FHLB advances are secured by a blanket security agreement that includes the Company’s FHLB stock, as well as investment and mortgage-backed securities held in safekeeping at the FHLB and certain residential mortgage loans. At December 31, 2006 and 2005, the approximate carrying value of the securities collateral was $76,526,000 and $56,985,000, respectively. 27 (d)Federal funds line consists of an unsecured line from a third party bank. These advances are short-term borrowings that bear interest at a rate .10 percent higher than the Federal funds rate as computed by the Federal Reserve Bank. The Company has a borrowing limit of $10,000,000, inclusive of any outstanding balances. No specific collateral is required to be pledged for these borrowings. (e)In December 2003, the Company formed a special purpose entity (“Entity”) to issue $7,500,000 of floating rate obligated mandatory redeemable securities as part of a pooled offering. The rate is determined quarterly and floats based on the 3 month LIBOR plus 2.80%. At December 31, 2006 and 2005, the rate was 8.16% and 7.30%, respectively. The Entity may redeem them, in whole or in part, at face value after December 17, 2008. The Company borrowed the proceeds of the issuance from the Entity in December 2003 in the form of a $7,500,000 note payable. Debt issue costs of $75,000 have been capitalized and are being amortized through the first call date. Under current accounting rules, the Company’s minority interest in the Entity was recorded at the initial investment amount and is included in the other assets section of the balance sheet. The Entity is not consolidated as part of the Company’s consolidated financial statements. (f)Term Loans consist of separate loans with a third party bank and the Federal Home Loan Bank of Pittsburgh as follows (in thousands): December 31, December 31, Interest Rate Maturity 2006 2005 Variable: (g) June 30, 2007 $ - $ - Fixed: 2.45% June 19, 2006 - 4,000 2.76% December 18, 2006 - 3,000 3.69% February 26, 2007 3,000 3,000 3.82% January 10, 2008 3,000 3,000 4.95% March 26, 2008 2,000 - 5.22% May 12, 2008 2,000 - 5.34% July 14, 2008 2,000 - 4.88% September 26, 2008 2,000 - 3.99% February 25, 2009 2,000 2,000 Total term loans $ 16,000 $ 15,000 (g)Interest rate floats monthly based on the 1 month LIBOR +1.75%. The interest rate was 7.07% and 6.11% at December 31, 2006 and 2005, respectively. This line of credit has a borrowing limit of $3.0 million and is renewable on an annual basis. Following are maturities of borrowed funds as of December 31, 2006 (in thousands): 2007 $ 54,858 2008 18,787 2009 2,000 2010 110 2011 20 Total borrowed funds $ 75,775 28 10. EMPLOYEE BENEFIT PLANS Noncontributory Defined Benefit Pension Plan The Bank sponsors a trusteed, noncontributory defined benefit pension plan covering substantially all employees and officers. The plan calls for benefits to be paid to eligible employees at retirement based primarily upon years of service with the Bank and compensation rates near retirement. The Bank’s funding policy is to make annual contributions, if needed, based upon the funding formula developed by the plan’s actuary. The Company adopted the recognition provisions of Statement of Financial Accounting Standards (FAS) No. 158, Employers’ Accounting for Defined Benefit Pension and Other Post-retirement Plans and initially applied them to the funded status of its defined benefit pension plan as of December 31, 2006. The initial recognition of the funded status of its defined benefit pension plan resulted in a decrease in stockholders’ equity of $852,000, which was net of a tax benefit of $439,000. The following table sets forth the incremental effect of applying FAS No. 158 on individual line items in the consolidated balance sheet at December 31, 2006 (in thousands): Before After Application of Application of FAS No. 158 Adjustments FAS No. 158 Other assets $ 9,101 $ 410 $ 9,511 Total assets 571,758 410 572,168 Other liabilities 2,829 1,262 4,091 Total liabilities 527,406 1,262 528,668 Accumulated other comprehensive loss (885 ) (852 ) (1,737 ) Total stockholders' equity 44,352 (852 ) 43,500 Total liabilities and stockholders' equity 571,758 410 572,168 The following table sets forth the obligation and funded status as of December 31 (in thousands): 2006 2005 Change in benefit obligation Benefit obligation at beginning of year $ 6,165 $ 5,784 Service cost 388 361 Interest cost 363 325 Amendments - 3 Assumption change 126 (112 ) Experience loss (gain) 226 (55 ) Benefits paid (166 ) (141 ) Benefit obligation at end of year 7,102 6,165 Change in plan assets Fair value of plan assets at beginning of year 4,921 4,599 Actual return on plan assets 597 127 Employer contribution 444 336 Benefits paid (166 ) (141 ) Fair value of plan assets at end of year 5,796 4,921 Funded status $ (1,306 ) $ (1,244 ) 29 Amounts not yet recognized as a component of net periodic pension cost (in thousands): Amounts recognized in accumulated other comprehensive loss consists of: Net loss $ 1,615 $ 353 Prior service cost 29 - Amounts not recognized in accumulated other comprehensive loss consists of: Net loss - 1,199 Prior service cost - 29 Total $ 1,644 $ 1,581 The accumulated benefit obligation for the defined benefit pension plan was $5,605,000 and $4,966,000 at December 31, 2006 and 2005, respectively. Information where the accumulated benefit obligation is in excess of plan assets at December 31 is as follows (in thousands): 2005 Projected benefit obligation $ 6,165 Accumulated benefit obligation 4,966 Fair value of plan assets 4,921 The components of net periodic benefit costs for the periods ending December 31 are as follows (in thousands): 2006 2005 2004 Service cost $ 388 $ 361 $ 336 Interest cost 363 325 295 Return on plan assets (395 ) (376 ) (332 ) Net amortization and deferral 86 59 24 Net periodic benefit cost $ 442 $ 369 $ 323 The estimated net loss and prior service cost (benefit) that will be amortized from accumulated other comprehensive loss into the net periodic benefit cost in 2007 is $70,000 and $(1,000), respectively. The weighted-average assumptions used to determine benefit obligations at December 31: 2006 2005 Discount rate 5.75 % 5.75 % Rate of compensation increase 3.25 % 3.00 % The weighted-average assumptions used to determine net periodic benefit cost for the year ended December 31: 2006 2005 2004 Discount rate 5.75 % 5.75 % 5.75 % Expected long-term return on plan assets 8.00 % 8.00 % 8.00 % Rate of compensation increase 3.25 % 3.00 % 3.25 % 30 The long-term rate of return on plan assets gives consideration to returns currently being earned on plan assets as well as future rates expected to be earned. The allocation of the pension plan assets, as summarized below, is determined on the basis of sound economic principles and is continually reviewed in light of changes in market conditions. The Bank’s pension plan weighted-average asset allocations at December 31, 2006 and 2005, by asset category are as follows: Asset category: 2006 2005 Equity securities 67.2 % 70.5 % Debt securities 23.3 28.3 Other 9.5 1.2 Total 100.0 % 100.0 % Equity securities include the Company’s common stock in the amounts of $230,000 (4.0% of total plan assets) and $224,000 (4.6% of total plan assets) at December 31, 2006 and 2005, respectively. The Bank expects to contribute $444,000 to its pension plan in 2007. Expected future benefit payments that the Bank estimates from its pension plan are as follows (in thousands): 2007 $ 160 2008 177 2009 179 2010 218 2011 214 2012 - 2016 1,398 Defined Contribution Plan Prior to 2005, the Company sponsored a non-contributory, voluntary 401(k) savings plan which eligible employees could elect to contribute up to the maximum amount allowable not to exceed the limits of IRS Code Sections 401(k). Beginning in 2005, the plan was modified to become a contributory plan. Under the plan, the Company makes required contributions on behalf of the eligible employees and eligible employees could elect to contribute up to the maximum amount allowable not to exceed the limits of IRS Code Sections 401(k). The Company’s contributions vest immediately. Contributions by the Company totaled $187,000 and $200,000 for 2006 and 2005, respectively. Directors’ Deferred Compensation Plan The Company’s directors may elect to defer all or portions of their fees until their retirement or termination from service. Amounts deferred under the plan earn interest based upon the highest current rate offered to certificate of deposit customers. Amounts deferred under the plan are not guaranteed and represent a general liability of the Company. Amounts included in interest expense on the deferred amounts totaled $44,000, $35,000 and $32,000 for the years ended December 31, 2006, 2005 and 2004, respectively. 2006 Restricted Stock Plan Effective April 18, 2006, shareholders of the Company approved the 2006 Restricted Stock Plan (the Plan). Employees and non-employee corporate directors are eligible to receive awards of restricted stock based upon performance related requirements. Awards granted under the Plan are in the form of the Company’s common stock and are subject to certain vesting requirements including continuous employment or service with the Company. 100,000 shares of the Company’s common stock have been authorized under the Plan, which terminates April 18, 2016. The Plan assists the Company in attracting, retaining and motivating employees and non-employee directors to make substantial contributions to the success of the Company and to increase the emphasis on the use of equity as a key component of compensation. As of December 31, 2006, no restricted stock awards have been awarded. 31 11. INCOME TAXES The provision for income taxes consists of the following (in thousands): Year Ended December 31, 2006 2005 2004 Currently payable $ 1,348 $ 1,410 $ 1,640 Deferred liability (asset) 109 256 (166 ) Provision for income taxes $ 1,457 $ 1,666 $ 1,474 The following temporary differences gave rise to the net deferred tax assets at December 31, 2006 and 2005 (in thousands): 2006 2005 Deferred tax assets: Allowance for loan losses $ 1,187 $ 1,078 Deferred compensation 574 564 Merger & acquisition costs 45 48 Allowance for losses on available-for-sale securities 191 247 Pension obligation 444 7 Unrealized losses on available-for-sale securities 336 673 Less valuation allowance (182 ) (182 ) Total $ 2,595 $ 2,435 Deferred tax liabilities: Premises and equipment $ (238 ) $ (275 ) Investment securities accretion (34 ) (36 ) Loan fees and costs (110 ) (115 ) Goodwill and core deposit intangibles (419 ) (215 ) Low income housing tax credits (36 ) (18 ) Mortgage servicing rights (60 ) (70 ) Total (897 ) (729 ) Deferred tax asset, net $ 1,698 $ 1,706 At December 31, 2006 and 2005, the valuation allowance was $182,000. The allowance is for certain unrealized losses on available-for-sale securities, particularly the loss on the impairment charge for Freddie Mac preferred stock recognized in 2004. As of December 31, 2006 and 2005, the Company did not have sufficient unrealized capital gains available to utilize the unrealized loss recognized on the Freddie Mac preferred stock. The total provision for income taxes is different from that computed at the statutory rates due to the following items (in thousands): 32 Year Ended December 31, 2006 2005 2004 Provision at statutory rates on pre-tax income $ 2,462 $ 2,347 $ 2,287 Effect of tax-exempt income (913 ) (748 ) (648 ) Low income housing tax credits (130 ) (130 ) (130 ) Bank owned life insurance (103 ) (100 ) (105 ) Nondeductible interest 118 75 54 Valuation allowance - 182 - Other items 23 40 16 Provision for income taxes $ 1,457 $ 1,666 $ 1,474 Statutory tax rates 34 % 34 % 34 % Effective tax rates 20.1 % 24.1 % 21.9 % 12. RELATED PARTY TRANSACTIONS Certain executive officers, corporate directors or companies in which they have 10 percent or more beneficial ownership were indebted to the Bank. Such loans were made in the ordinary course of business at the Bank’s normal credit terms and do not present more than a normal risk of collection. A summary of loan activity for 2006 and 2005 with officers, directors, stockholders and associates of such persons is listed below (in thousands): Year Ended December 31, 2006 2005 Balance, beginning of year $ 2,464 $ 3,090 New loans 1,209 1,272 Repayments (936 ) (1,898 ) Balance, end of year $ 2,737 $ 2,464 13. REGULATORY MATTERS Dividend Restrictions: The approval of the Comptroller of the Currency is required for a national bank to pay dividends up to the Company if the total of all dividends declared in any calendar year exceeds the Bank’s net income (as defined) for that year combined with its retained net income for the preceding two calendar years. Under this formula, the Bank can declare dividends in 2007 without approval of the Comptroller of the Currency of approximately $6,230,000, plus the Bank’s net income for 2007. Loans: The Bank is subject to regulatory restrictions which limit its ability to loan funds to the Company. At December 31, 2006, the regulatory lending limit amounted to approximately $4,852,000. Regulatory Capital Requirements: Federal regulations require the Company and the Bank to maintain minimum amounts of capital. Specifically, each is required to maintain certain minimum dollar amounts and ratios of Total and Tier I capital to risk-weighted assets and of Tier I capital to average total assets. 33 In addition to the capital requirements, the Federal Deposit Insurance Corporation Improvement Act (FDICIA) established five capital categories ranging from “well capitalized” to “critically undercapitalized.” Should any institution fail to meet the requirements to be considered “adequately capitalized”, it would become subject to a series of increasingly restrictive regulatory actions. As of December 31, 2006 and 2005, the Federal Reserve Board categorized the Company and the Office of the Comptroller of the Currency categorized the Bank as well capitalized, under the regulatory framework for prompt corrective action. To be categorized as a well capitalized financial institution, Total risk-based, Tier I risk-based and Tier I leverage capital ratios must be at least 10%, 6% and 5%, respectively. The following table reflects the Company’s capital ratios at December 31 (dollars in thousands): 2006 2005 Amount Ratio Amount Ratio Total capital (to risk weighted assets) Company $ 47,604 12.59 % $ 44,731 12.88 % For capital adequacy purposes 30,252 8.00 % 27,793 8.00 % To be well capitalized 37,815 10.00 % 34,741 10.00 % Tier I capital (to risk weighted assets) Company $ 43,684 11.55 % $ 41,067 11.82 % For capital adequacy purposes 15,126 4.00 % 13,897 4.00 % To be well capitalized 22,689 6.00 % 20,845 6.00 % Tier I capital (to average assets) Company $ 43,684 7.82 % $ 41,067 8.04 % For capital adequacy purposes 22,355 4.00 % 20,440 4.00 % To be well capitalized 27,944 5.00 % 25,551 5.00 % The following table reflects the Bank’s capital ratios at December 31 (dollars in thousands): 2006 2005 Amount Ratio Amount Ratio Total capital (to risk weighted assets) Bank $ 41,249 10.93 % $ 37,203 10.72 % For capital adequacy purposes 30,200 8.00 % 27,771 8.00 % To be well capitalized 37,750 10.00 % 34,714 10.00 % Tier I capital (to risk weighted assets) Bank $ 37,330 9.89 % $ 33,538 9.66 % For capital adequacy purposes 15,100 4.00 % 13,886 4.00 % To be well capitalized 22,650 6.00 % 20,828 6.00 % Tier I capital (to average assets) Bank $ 37,330 6.68 % $ 33,538 6.57 % For capital adequacy purposes 22,373 4.00 % 20,430 4.00 % To be well capitalized 27,966 5.00 % 25,537 5.00 % This annual report has not been reviewed, or confirmed for accuracy or relevance, by the Federal Deposit Insurance Corporation. 34 14. OFF-BALANCE SHEET RISK The Company is a party to financial instruments with off-balance sheet risk in the normal course of business to meet the financing needs of its customers. These financial instruments include commitments to extend credit and standby letters of credit. These instruments involve, to varying degrees, elements of credit and interest rate or liquidity risk in excess of the amount recognized in the consolidated balance sheet. The Company’s exposure to credit loss from nonperformance by the other party to the financial instruments for commitments to extend credit and standby letters of credit is represented by the contractual amount of these instruments. The Company uses the same credit policies in making commitments and conditional obligations as it does for on-balance sheet instruments. Financial instruments, whose contract amounts represent credit risk at December 31, 2006 and 2005, are as follows (in thousands): 2006 2005 Commitments to extend credit $ 59,856 $ 56,767 Standby letters of credit 2,071 1,618 Commitments to extend credit are legally binding agreements to lend to customers. Commitments generally have fixed expiration dates or other termination clauses and may require payment of fees. Since many of the commitments are expected to expire without being drawn upon, the total commitment amounts do not necessarily represent future liquidity requirements. The Company evaluates each customer’s creditworthiness on a case-by-case basis. The amount of collateral obtained if deemed necessary by the Company on extension of credit is based on management’s credit assessment of the counter party. Standby letters of credit are conditional commitments issued by the Company to guarantee a financial agreement between a customer and a third party. Performance letters of credit represent conditional commitments issued by the Bank to guarantee the performance of a customer to a third party. These instruments are issued primarily to support bid or performance related contracts. The coverage period for these instruments is typically a one-year period with an annual renewal option subject to prior approval by management. Fees earned from the issuance of these letters are recognized during the coverage period. For secured letters of credit, the collateral is typically Bank deposit instruments or customer business assets. 35 15. ESTIMATED FAIR VALUE OF FINANCIAL INSTRUMENTS The estimated fair values of the Company’s financial instruments are as follows (in thousands): December 31, 2006 2005 Carrying Estimated Carrying Estimated Amount Fair Value Amount Fair Value Financial assets: Cash and cash equivalents $ 10,015 $ 10,015 $ 8,609 $ 8,609 Available-for-sale securities 109,743 109,743 102,602 102,602 Net loans 410,897 413,498 379,139 391,493 Bank owned life insurance 8,047 8,047 7,743 7,743 Regulatory stock 3,996 3,996 2,849 2,849 Accrued interest receivable 2,458 2,458 2,164 2,164 Financial liabilities: Deposits $ 446,515 $ 443,208 $ 429,799 $ 426,966 Borrowed funds 75,775 75,232 52,674 52,426 Accrued interest payable 2,287 2,287 1,862 1,862 Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial instrument. These estimates do not reflect any premium or discount that could result from offering for sale at one time the Company’s entire holdings of a particular financial instrument. Because no market exists for a significant portion of the Company’s financial instruments, fair value estimates are based on judgments regarding future expected loss experience, current economic conditions, risk characteristics of various financial instruments and other factors. These estimates are subjective in nature and involve uncertainties and matters of significant judgment and therefore cannot be determined with precision. Changes in assumptions can significantly affect the estimates. Estimated fair values have been determined by the Company using historical data, as generally provided in the Company’s regulatory reports, and an estimation methodology suitable for each category of financial instruments. The Company’s fair value estimates, methods and assumptions are set forth below for the Company’s other financial instruments. Cash and Cash Equivalents: The carrying amounts for cash and due from banks approximate fair value because they mature in 90 days or less and do not present unanticipated credit concerns. Accrued Interest Receivable and Payable: The carrying amounts for accrued interest receivable and payable approximate fair value because they are generally received or paid in 90 days or less and do not present unanticipated credit concerns. Available-For-Sale Securities: The fair values of available-for-sale securities are based on quoted market prices as of the balance sheet date. For certain instruments, fair value is estimated by obtaining quotes from independent dealers. 36 Loans: Fair values are estimated for portfolios of loans with similar financial characteristics. The fair value of performing loans has been estimated by discounting expected future cash flows. The discount rate used in these calculations is derived from the Treasury yield curve adjusted for credit quality, operating expense and prepayment option price, and is calculated by discounting scheduled cash flows through the estimated maturity using estimated market discount rates that reflect the credit and interest rate risk inherent in the loan. The estimate of maturity is based on the Company’s historical experience with repayments for each loan classification, modified as required by an estimate of the effect of current economic and lending conditions. Fair value for significant nonperforming loans is based on recent external appraisals. If appraisals are not available, estimated cash flows are discounted using a rate commensurate with the risk associated with the estimated cash flows. Assumptions regarding credit risk, cash flows, and discount rates are judgmentally determined using available market information and specific borrower information. Bank Owned Life Insurance: The carrying value of bank owned life insurance approximates fair value based on applicable redemption provisions. Regulatory Stock: The carrying value of regulatory stock approximates fair value based on applicable redemption provisions. Deposits: The fair value of deposits with no stated maturity, such as noninterest-bearing demand deposits, savings and NOW accounts, and money market accounts, is equal to the amount payable on demand. The fair value of certificates of deposit is based on the discounted value of contractual cash flows. The discount rate is estimated using the rates currently offered for deposits of similar remaining maturities. The deposits’ fair value estimates do not include the benefit that results from the low-cost funding provided by the deposit liabilities compared to the cost of borrowing funds in the market, commonly referred to as the core deposit intangible. Borrowed Funds: Rates available to the Company for borrowed funds with similar terms and remaining maturities are used to estimate the fair value of borrowed funds. 37 16. CONDENSED FINANCIAL INFORMATION - PARENT COMPANY ONLY CITIZENS FINANCIAL SERVICES, INC. CONDENSED BALANCE SHEET December 31, (in thousands) 2006 2005 Assets: Cash $ 5,798 $ 7,095 Investment in subsidiary: First Citizens National Bank 44,644 41,533 Other assets 653 453 Total assets $ 51,095 $ 49,081 Liabilities: Other liabilities $ 95 $ 20 Borrowed funds 7,500 7,500 Total liabilities 7,595 7,520 Stockholders' equity 43,500 41,561 Total liabilities and stockholders' equity $ 51,095 $ 49,081 CITIZENS FINANCIAL SERVICES, INC. CONDENSED STATEMENT OF INCOME Year Ended December 31, (in thousands) 2006 2005 2004 Dividends from: Bank subsidiary $ 3,038 $ 2,825 $ 3,776 Available-for-sale securities 2 - - Total income 3,040 2,825 3,776 Expenses 551 470 377 Income before equity in undistributed earnings of subsidiary 2,489 2,355 3,399 Equity in undistributed earnings - First Citizens National Bank 3,311 2,919 1,868 Net income $ 5,800 $ 5,274 $ 5,267 38 CITIZENS FINANCIAL SERVICES, INC. STATEMENT OF CASH FLOWS Year Ended December 31, (in thousands) 2006 2005 2004 Cash flows from operating activities: Net income $ 5,800 $ 5,274 $ 5,267 Adjustments to reconcile net income to net cash provided by operating activities: Equity in undistributed earnings of subsidiaries (3,311 ) (2,919 ) (1,868 ) Other, net (18 ) (11 ) (377 ) Net cash provided by operating activities 2,471 2,344 3,022 Cash flows from investing activities: Purchases of available-for-sale securities (104 ) - - Net cash used in investing activities (104 ) - - Cash flows from financing activities: Cash dividends paid (2,442 ) (2,335 ) (2,209 ) Repayments of borrowed funds - - (938 ) Purchase of treasury stock (1,222 ) (463 ) (6 ) Net cash used in financing activities (3,664 ) (2,798 ) (3,153 ) Net decrease in cash (1,297 ) (454 ) (131 ) Cash at beginning of year 7,095 7,549 7,680 Cash at end of year $ 5,798 $ 7,095 $ 7,549 39 17. CONSOLIDATED CONDENSED QUARTERLY DATA (UNAUDITED) (in thousands, except share data) Three Months Ended 2006 Mar 31 Jun 30 Sep 30 Dec 31 Interest income $ 7,631 $ 8,076 $ 8,383 $ 8,761 Interest expense 3,264 3,598 3,916 4,175 Net interest income 4,367 4,478 4,467 4,586 Provision for loan losses 60 60 105 105 Non-interest income 1,138 1,186 1,208 1,180 Investment securities gains (losses), net (6 ) 5 5 - Non-interest expenses 3,891 3,737 3,698 3,701 Income before provision for income taxes 1,548 1,872 1,877 1,960 Provision for income taxes 272 386 329 470 Net income $ 1,276 $ 1,486 $ 1,548 $ 1,490 Earnings Per Share $ 0.44 $ 0.52 $ 0.55 $ 0.53 ThreeMonths Ended 2005 Mar 31 Jun 30 Sep 30 Dec 31 Interest income $ 6,880 $ 7,033 $ 7,266 $ 7,520 Interest expense 2,547 2,635 2,799 3,019 Net interest income 4,333 4,398 4,467 4,501 Provision for loan losses - - 30 30 Non-interest income 1,110 1,135 1,231 1,212 Investment securities gains (losses), net - Non-interest expenses 3,831 3,862 3,821 3,873 Income before provision for income taxes 1,612 1,671 1,847 1,810 Provision for income taxes 345 358 529 434 Net income $ 1,267 $ 1,313 $ 1,318 $ 1,376 Earnings Per Share $ 0.44 $ 0.45 $ 0.46 $ 0.48 18. ACQUISITIONS On December 17, 2005, the Bank acquired the Hannibal branch of the Fulton Savings Bank located in Hannibal, New York. Simultaneous with the purchase, the branch was closed and relocated to Wellsville, New York. The acquisition included retail deposits of $425,000 and certain fixed assets. Costs associated with this purchase totaled $240,000. The consolidated operating results include these expenses as well as operations of the de novo office in Wellsville from the date of start-up. On June 4, 2004, the Bank acquired two leased banking facilities of The Legacy Bank located in the Towanda and Sayre areas. This acquisition included loans of $27,340,000, retail core deposits of $20,663,000 and certain fixed assets. This transaction was accounted for under the purchase method and the Bank recorded $2,490,000 of intangible assets. As part of the transaction we elected to consolidate the newly acquired Towanda Legacy office into our existing Towanda branch, thus not assuming the existing lease. We also elected to close our existing Sayre branch located on Keystone Avenue and consolidate our current customers into the new Sayre location on Elmira Street. The consolidated results include the operations of the acquired banking offices from the date of acquisition. On July 15, 2004, subsequent to the acquisition, the Elmira Street property was purchased, which was previously leased by The Legacy Bank. This property includes space for branch operations, as well as three other units which are leased to outside parties. The lease income from these units is included in other income. 40 To the Stockholders and the Board of Directors of Citizens Financial Services, Inc. We have audited the consolidated balance sheet of Citizens Financial Services, Inc. and subsidiary as of December 31, 2006 and 2005, and the related consolidated statements of income, changes in stockholders’ equity, and cash flows for each of the three years in the period ended December 31, 2006. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Citizens Financial Services, Inc. and subsidiary as of December 31, 2006 and 2005, and the consolidated results of their operations and cash flows for each of the three years in the period ended December 31, 2006, in conformity with U.S. generally accepted accounting principles. Wexford, Pennsylvania February 26, 2007 41 FIVE YEAR SUMMARY OF OPERATIONS (in thousands, except share data) 2006 2005 2004 2003 2002 Interest income $ 32,851 $ 28,699 $ 26,606 $ 25,615 $ 27,377 Interest expense 14,953 11,000 9,235 8,826 10,404 Net interest income 17,898 17,699 17,371 16,789 16,973 Provision for loan losses 330 60 - 435 435 Net interest income after provision for loan losses 17,568 17,639 17,371 16,354 16,538 Non-interest income 4,712 4,688 4,527 4,759 4,792 Investment securities gains (losses), net 4 - (235 ) 553 254 Non-interest expenses 15,027 15,387 14,922 15,501 14,226 Income before provision for income taxes and extraordinary item 7,257 6,940 6,741 6,165 7,358 Provision for income taxes 1,457 1,666 1,474 1,286 1,763 Net income $ 5,800 $ 5,274 $ 5,267 $ 4,879 $ 5,595 Per share data: Net income (1) $ 2.04 $ 1.83 $ 1.82 $ 1.67 $ 1.90 Cash dividends (1) 0.86 0.82 0.76 0.72 0.65 Book value (1) (2) 16.04 15.00 14.03 12.97 12.20 Total investments $ 109,743 $ 102,602 $ 95,747 $ 106,587 $ 100,725 Loans, net (3) 410,897 379,139 355,774 314,037 294,836 Total assets (3) 572,168 529,241 499,347 463,878 432,658 Total deposits (3) 446,515 429,799 419,074 385,691 373,051 Stockholders' equity 43,500 41,561 40,789 38,529 38,406 (1) Amounts were adjusted to reflect stock dividends. (2) Calculation excludes accumulated other comprehensive income and unrecognized pension cost. (3) Amounts in 2004 reflect the acquisition of branches in the second quarter of 2004. Amounts in 2005 reflect the branch acquisition in the fourth quarter of 2005. COMMON STOCK Common stock issued by Citizens Financial Services, Inc. is traded in the over-the-counter market. Prices presented in the table below are bid prices between broker-dealers published by the National Association of Securities Dealers through the NASD OTC “Bulletin Board”, its automated quotation system for non-NASDAQ quoted stocks and the National Quotation Bureau’s “Pink Sheets.”
